Case 1:19-cr-00442-BMC Document 618 Filed 09/07/21 Page 1 of 1 PageID #: 4461




LAW OFFICES OF SCOTT E. LEEMON, P.C.
                   41 Madison Avenue, 31st Floor
                     New York, New York 10010
                        (212) 696-9111--- Office
                        (917) 238-0880---Mobile
                         scott@leemonlaw.com
                          www.leemonlaw.com
------------------------------------------------------------------------------
                                   September 7, 2021
Via ECF
Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

      Re:   United States v Joseph Amato, Sr., et al.
            Criminal Docket: 19 CR 442 (S-1) (BMC)

Dear Judge Cogan:

      I write on behalf AUSA Elizabeth Geddes to respectfully request
that the sentencing scheduled for September 28, 2021be adjourned
until either October 20 or 21, 2021, subject to the court’s availability.

     This request is made because AUSA Geddes is currently on trial
before Judge Donnelly in United States v Kelly. The trial is now
expected to continue through the month of September.

      The defendant does not object to this request.

      Thank you.
                                   Very truly yours,

                                        /s/
                                   Scott E. Leemon
cc: All Counsel (via ECF)
